Citation Nr: 0028529	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-13 293	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to an increased rating for the service 
connected intervertebral disc syndrome, currently evaluated 
as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel





INTRODUCTION

The veteran had active service from January 1969 to July 
1972.

This appeal arises from a June 1998 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO), which denied 
entitlement to a rating in excess of 60 percent for the 
service connected intervertebral disc syndrome and TDIU 
benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected low back disability is 
manifested by complaints of constant pain with clinical 
findings showing no evidence of residuals of a vertebral 
fracture or ankylosis of the spine at an unfavorable angle; 
the current disability evaluation is the highest possible for 
intervertebral disc syndrome.

3.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
60 percent for the service-connected intervertebral disc 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.10, Diagnostic Codes 
5285, 5286, 5293 (1999).

2.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disability have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Increased rating claim

Initially, the Board finds that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further development is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).  
The Court has also held that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

A 60 percent rating has been in effect for the service-
connected intervertebral disc syndrome since the early 1980s 
under DC 5293 of VA's Schedule for Rating Disabilities, 38 
C.F.R. Part 4.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  These regulations include, 
but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet.App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Under Diagnostic Code (DC) 5285, a 100 percent rating is 
warranted for residuals of a fracture of a vertebra with cord 
involvement; and, under DC 5286, a 100 percent rating is 
warranted for complete bony fixation (ankylosis) of the spine 
at an unfavorable angle with marked deformity and involvement 
of major joints or without other joint involvement.

The veteran's service-connected low back disability is 
currently rated as 60 percent disabling under DC 5293 for 
pronounced intervertebral disc syndrome.  The 60 percent 
rating is the highest rating possible under DC 5293.  In 
order to obtain a higher schedular rating, there would have 
to be evidence of residuals of a vertebral fracture under DC 
5285 or evidence of ankylosis of the spine at an unfavorable 
angle under DC 5286.  It has not been contended by the 
veteran or demonstrated by the evidence that the veteran has 
a fracture of a vertebral body or that he has ankylosis of 
the spine.  Accordingly, the preponderance of the evidence is 
against the claim for a higher schedular rating for service-
connected low back disability.  

It is noted that the veteran has requested the assignment of 
a separate compensable evaluation for arachnoiditis; however, 
there is no basis for this request within the VA rating 
schedule.  Implementation of this request, in theory, would 
require adjudicative violation of the rule against pyramiding 
as the evaluation of the same manifestation under different 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  

The Board must also consider the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

In this case, the VA examiner in April 1998 addressed the 
issue of whether there was weakened movement, excessive 
fatigability and incoordination of movement on active and 
passive movement during examination.  The examiner noted that 
there appeared to be slight subjective demonstration of 
weakness and fatigability with repetitive motion of the low 
back, but the examiner added that this was extremely minimal 
and only subjective at best.  There was no change in 
coordination with repetitive motion.  The medical evidence, 
therefore, does not show the presence of increased 
symptomatology with repetitive use of the low back to the 
extent necessary to equate to ankylosis of the spine at an 
unfavorable angle under a DeLuca style analysis.  

The veteran reported during the April 1998 examination that 
he experienced flare-ups approximately once a month with 
increased and more severe muscle spasm and increased loss of 
mobility of the lower back.  These flare-ups would last 3 
days.  During flare-ups, the back would become much worse 
necessitating bed rest.  The examiner noted that he had not 
visualized a flare-up of the veteran's back condition at the 
time of examination; therefore, the examiner was unable to 
state to any degree of medical certainty what changes in 
functional limitation the veteran would have during a period 
of flare-up of his back.  The veteran did have marked 
increase in spasm and pain with repetitive motion, but he 
stated that this was not a period of flare-up.  Inasmuch as 
the examiner was not able to quantify the degree of 
additional range of motion loss without resorting to 
speculation, the Board is, likewise, unable to offer any such 
opinion as that would require a degree of medical expertise 
which the Board is not competent to offer.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  


II.  TDIU

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

The Board finds that the veteran's claim for TDIU benefits is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is plausible.  The 
Board is satisfied that all relevant facts have been properly 
developed and that no further development is required to 
comply with the duty to assist under 38 U.S.C.A. § 5107(a).  

Following service, the veteran worked at a bakery, as a 
laborer for an outboard motor manufacturing company, as a 
printer apprentice, and as a letter carrier with the U.S. 
Postal Service.  He then studied conservation technology, but 
switched majors to study real estate.  The veteran went to 
work for Laminations Corporation and he received an associate 
degree in real estate in January 1980.  The veteran reinjured 
his back in March 1980 which required surgery.  He worked 
from September 1980 on light duty for Laminations 
Corporation.  In August 1981, it was determined that it was 
not feasible for the veteran to continue working on light 
duty for his employer.  The veteran has not worked since 
August 1981.  He enrolled in an architectural model building 
curriculum in 1985, but he did not finish this course of 
study due to chronic back pain.

On VA orthopedic examination in April 1998, the examiner 
opined that he would not allow the veteran to do heavy or 
moderate manual labor and significant restrictions would be 
placed on light physical labor.  It was further opined that 
the veteran would be allowed to do sedentary jobs providing 
that he could get up, stretch, stand and move about at least 
every 45 minutes and be allowed to change positions 
frequently.  Unfortunately, the record shows that the 
veteran's employment history involves manual labor type jobs 
as opposed to sedentary employment.  In fact, he was even 
unable to complete a course of study in the mid-1980s due to 
chronic low back pain.

The veteran is currently service connected for intervertebral 
disc syndrome, rated as 60 percent disabling.  The record 
shows that he has not worked since the early 1980s due to 
severe back symptoms.  It is significant that he was unable 
to continue employment past 1981 even though he was on light 
duty.  The Social Security Administration (SSA) determined in 
the late 1980s that the veteran was disabled industrially due 
to his back condition.  A January 1998 statement from the SSA 
shows that upon a recent review of the evidence, it was 
determined that the veteran's disability continued.  

Considering the veteran's educational level and employment 
history in manual labor type jobs, the Board finds that the 
evidence supports the veteran's claim that his service 
connected low back disability renders him unable to follow a 
substantially gainful occupation.  


ORDER

Entitlement to a rating in excess of 60 percent for the 
service connected intervertebral disc syndrome is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

